DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Buck on 06/22/2022.
The application has been amended as follows: 

A.	Amend claims 1, 3 – 4, 18 and 19 to read as follow:
Claim 1, An instrument assembly for a shoulder arthroplasty comprising:
	  a cut guide having a slot for aiding a resection of a head of a humerus; and
	  a positioning assembly configured to position the cut guide relative to the head of the humerus, wherein the positioning assembly is configured to couple to a reamer positioned in a medullary canal of the humerus, wherein the positioning assembly comprises:
	 a boom extending along a first axis and configured to position the cut guide relative to the reamer and the head of the humerus along [[a]]the first axis, wherein the first axis is oriented at an acute angle to a longitudinal axis of the reamer; [[and]]
	 an arm extending along a second curvilinear axis and coupled to the cut guide [[; and]], wherein the arm is configured to be slidably moveable relative to the boom to position the cut guide relative to the head of the humerus about the reamer [[in a]]along the second curvilinear axis, wherein the arm has an arcuate longitudinal length configured to partially extend around the head of the humerus and is selectively positionally adjustable with respect to the reamer by between 0 degrees and 60 degrees of rotation, inclusive;
an arm holder configured to couple the arm to the boom, the arm holder configured to extend substantially parallel with the reamer when coupled to the boom and configured to be selectively positionally adjustable with respect to the boom; and
a boom holder coupling the boom to the reamer, wherein the boom holder is selectively positionally adjustable and securable with respect to the reamer to be moveable along an elongate length of the reamer.
Claim 3,  The instrument assembly of claim [[2]] 1, wherein the arm holder includes a plurality of apertures that are spaced from one another, and wherein the plurality of apertures are each configured to provide a separate location for a fastener to connect the arm with the arm holder and thereby position the arm at a different relative orientation with respect to reamer and the humeral head. 
Claim 4, The instrument assembly of claim [[2]] 1, wherein the arm is configured to be selectively positionally adjustable with respect to the arm holder, and wherein the arm holder is configured with a plurality of locations for connection with the arm.
Claim 18, A system comprising:
	  the instrument assembly for the shoulder arthroplasty of claim 1; and
	  a visualization instrument configured to size a glenoid, wherein the visualization instrument is configured to couple with a second reamer via a slot that extends outward from a central aperture configured to receive the second reamer.
Claim 19,  The system of claim 18, wherein the visualization instrument is selectively removable from the second reamer anywhere along a longitudinal length thereof via the slot.
B.	Cancel claims 2, 5 and 8 – 17.
C.	Allow claims 1, 3 – 4, 6 – 7 and 18 – 19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Winslow et al. (US Pub. 2013/0096564 A1) which discloses a related instrument assembly [abstract. Figs.6 and 13] comprising cut guide (by 160), boom (by 170), arm (by 172). However, Winslow does not disclose all the limitations of the instrument assembly in the claims as currently amended, mainly directed to the arm and its structural correlation with the arm holder, boom and boom holder. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775